Case: 12-30629       Document: 00512382167         Page: 1     Date Filed: 09/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 23, 2013
                                     No. 12-30629
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

EARTON LYNN SMITH,

                                                  Plaintiff-Appellant

v.

KEVIN HUMPHREY; SHANE MCWILLIAMS; RICHARD MCGEE; MATHEW
HANNAH; JOHN MORTON; RICHARD NUNNERY; BRAD KALMBACH,
erroneously identified as George Kalmbach; JOHN DOE #1; JOHN DOE #2,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:10-CV-1070


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Earton Lynn Smith, Louisiana
prisoner # 305982, appeals the district court’s dismissal of his complaint,
alleging claims under 42 U.S.C. §§ 1983, 1985, and 1986, as well as Louisiana
law. The district court determined that Smith’s claims were untimely and
granted the defendants’ motion for summary judgment.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30629       Document: 00512382167     Page: 2   Date Filed: 09/23/2013

                                    No. 12-30629

         Smith’s federal and state law claims involved incidents that occurred on
March 15, 2006, March 21, 2006, and July 29, 2006. In this court, Smith does
not challenge the district court’s dismissal of his claims relating to the March 15,
2006 and July 29, 2006 incidents. Accordingly, Smith has abandoned any such
challenges, and this court need not address these issues. Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
         We review a district court’s grant of summary judgment de novo and apply
the same legal standard that the district court applied. Cuadra v. Houston
Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010). Summary judgment is
appropriate if the moving party can show that “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.”
FED. R. CIV. P. 56(a). A district court’s determination that a claim is time barred
is also reviewed de novo. Price v. City of San Antonio, 431 F.3d 890, 892 (5th
Cir. 2005).
         Section 1986 sets forth a one-year limitations period. § 1986. The statutes
of limitations for § 1983 and § 1985 claims are the same as the statute of
limitations in a personal injury action in the state in which the cause of action
arose.     See Wallace v. Kato, 549 U.S. 384, 387 (2007). In Louisiana, the
applicable prescriptive period is one year. LA. CIV. CODE ANN. art. 3492. “The
accrual date of a § 1983 cause of action is a question of federal law that is not
resolved by reference to state law.” Wallace, 549 U.S. at 388 (emphasis in
original). Generally, accrual occurs “the moment the plaintiff becomes aware
that he has suffered an injury or has sufficient information to know that he has
been injured.” Piotrowski v. City of Houston, 237 F.3d 567, 576 (5th Cir. 2001)
(internal quotation marks and citation omitted). A claim for false imprisonment
accrues when the prisoner is detained pursuant to legal process, such as
arraignment. See Wallace, 549 U.S. at 391; Mapes v. Bishop, 541 F.3d 582, 584
(5th Cir. 2008). A state malicious prosecution claim accrues when the criminal
proceeding ends in a bona fide termination in favor of the plaintiff.           See

                                          2
    Case: 12-30629     Document: 00512382167     Page: 3   Date Filed: 09/23/2013

                                  No. 12-30629

Castellano v. Fragozo, 352 F.3d 939, 952 & n.71, 959-60 (5th Cir. 2003);
Brummett v. Camble, 946 F.2d 1178, 1183-84 (5th Cir. 1991).
      The record reflects that the facts underlying Smith’s federal claims
occurred in 2006. Therefore, the one-year limitations period for these claims
expired prior to the filing of Smith’s complaint in June 2010. Piotrowski, 237
F.3d at 576. Smith’s state false arrest and false imprisonment claims accrued,
at the latest, on February 27, 2007, when Smith waived arraignment and
pleaded not guilty. Thus, the statute of limitations on these claims also expired
before Smith filed his complaint in June 2010. See Wallace, 549 U.S. at 391;
Mapes, 541 F.3d at 584.
      Finally, as for Smith’s malicious prosecution claims, the termination of the
criminal proceedings for the March 21, 2006 incident was not a bona fide
termination in favor of Smith. See Castellano, 352 F.3d at 952 & n.71, 959-60;
Brummett, 946 F.2d at 1183-84; Savoie v. Rubin, 820 So. 2d 486, 488-89 (La.
2002); see also Lifecare Hosps., Inc. v. Health Plus, Inc., 418 F.3d 436, 439 (5th
Cir 2005) (stating that this court may affirm summary judgment on any grounds
supported by the record). Accordingly, the district court did not err in granting
the defendants’ motion for summary judgment and dismissing Smith’s claims.
      AFFIRMED.




                                        3